--------------------------------------------------------------------------------

Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this "Agreement") is made on the 30th day of  October
2020

BY AND BETWEEN:

(1) Net 1 UEPS Technologies Inc., a company incorporated under the laws of
Florida with IRS Employer Identification number 98-0171860, of 4th Floor,
President Place, Cnr Jan Smuts Avenue and Bolton Road, Rosebank, Johannesburg
2196, South Africa (the "Company"); and

(2) Philippus Stefanus Meyer, being the holder of the passport of the Republic
of South Africa carrying the number XXX and of XXX ("Philip Meyer");

(collectively hereinafter referred to as the "Parties").

WHEREAS:

A. The Company is the owner of a number of companies worldwide which are
collectively known as the Ceevo Group. Philip Meyer has been engaged as a
director of, and/or has performed an executive or consultancy role in, several
such Ceevo Group companies. A list of those Ceevo Group companies of which
Philip Meyer is a director and/or in which he has performed an executive role is
at Appendix A to this Agreement.

B. In or about September 2020, the Company decided to close the Ceevo Group's
businesses, including those Ceevo Group companies in Appendix A.  Following
discussions, the Company and Philip Meyer have agreed that Philip Meyer will
resign as a director of those Ceevo Group companies of which he is a director,
and that his engagement in an executive role in any Ceevo Group company or any
consultancy role, whether directly, or through another entity shall be
terminated, on the terms and conditions contained in this Agreement.

--------------------------------------------------------------------------------

NOW IT IS HEREBY AGREED AS FOLLOWS:

1. Resignation as director and termination of engagement

1.1 Philip Meyer will resign from his directorships and other offices he holds
(if any) in the following Ceevo Group companies (of which he is not the sole
director) with effect from the date of this Agreement:

(i) Net1 Malta Holdings Limited (Malta)

(ii) Ceevo Financial Services (Malta) Ltd. (Malta)

(iii) Transact 24 (Mauritius) Limited (Mauritius)

(iv) Ceevo Pty Limited (Australia)

(v) Ceevo Pte Limited (Singapore)

(vi) Transact 24 (UK) Limited (UK)

(vii) Ceevo Blockchain Ventures Limited (Liechtenstein)

 At the same time as he executes this Agreement, Philip Meyer will sign
resignation letters addressed to the above companies in the form attached at
Appendix B hereto.  Philip Meyer will also take such further action and execute
such further documents and/or instruments as may be necessary to give effect to
such resignations as director of the above companies.  All documents to give
effect to such resignations will be provided to Philip Meyer in a complete
format by the Company and all instructions in relation to said further action
and resignations will be given in written form and by a person authorized by the
Company.

1.2 Philip Meyer will remain as a director of each of the following Ceevo Group
companies (of which he is the sole director) until he is instructed to resign as
a director by the Company.  Such instruction will be given in written form and
by a person authorized by the Company.

(i) Transact24 Limited (Hong Kong)

(ii) Transact24 Inc (Saipan)

(iii) Transact24 LLC (USA)

2

--------------------------------------------------------------------------------

(iv) Tin 16 Datenverarbeitungs - AG (Austria)

(v) Ceevo Financial Services (UK) Limited (UK)

(vi) Ceevo Limited (Hong Kong)

(vii) Masterpayment GmbH (Germany)

(viii) Summit Payment Services AG (Liechtenstein)

(ix) Masterpayment Limited (UK)

Philip Meyer will cooperate and act in accordance with all reasonable
instructions of the Company and when so instructed by the Company, he will
resign from his directorships and other offices he holds (if any) in those
companies.  At the same time as he executes resignation letters under clause
1.1, Philip Meyer will sign undated resignation letters addressed to the above
companies in the form attached at Appendix B hereto.  Philip Meyer will take
such further action and execute such further documents and/or instruments as may
be necessary to give effect to his obligations under this clause. All documents
to give effect to his obligations under this clause will be provided to Philip
Meyer in a complete format by the Company and all instructions in relation to
said further action and resignation will be given in written form and by a
person authorized by the Company.

1.3 Without prejudice to his obligation under clause 1.2 to remain temporarily
as a director of certain Ceevo Group companies, with effect from the date of
this Agreement, Philip Meyer will cease to perform any executive or consultancy
role in or with any Ceevo Group company, whether directly or through another
entity, and Philip Meyer shall:

(i) terminate any agreement between himself and any Ceevo Group company under
which he performs any executive or consultancy role;

(ii) procure any entity through which he performs any executive or consultancy
role in or with any Ceevo Group company to terminate such agreements(s); and

(iii) procure his wife and/or associates to terminate any agreement between any
of them and any Ceevo Group company.

1.4 Pursuant to clause 1.3 above, the agreements which Philip Meyer agrees to
terminate and/or procure the termination of, include but are not limited to, the
Regulation of Operations Agreement dated 2 January 2008 between himself and
Transact24 Limited (the "Regulation of Operations Agreement"), and the
Operations Agreement dated September 2006 between Transact24 Limited and
Redfieldlane Consulting Limited (the "Operations Agreement").  In this regard,
Philip Meyer agrees to:

3

--------------------------------------------------------------------------------

(i) terminate the Regulation of Operations Agreement, and as director of
Transact24 Limited to procure it to terminate the Regulation of Operations
Agreement, by signing, at the same time as he executes this Agreement, the
termination letter addressed to him by Transact24 Limited in the form attached
at Appendix C hereto; and

(ii) procure Redfieldlane Consulting Limited and Transact24 Limited to terminate
the Operations Agreement, by signing, at the same time as he executes this
Agreement, the termination letter addressed to him by Transact24 Limited in the
form attached at Appendix D hereto. 

1.5 Philip Meyer and the Company mutually waive any rights either of them may
have to receive notice or payment in lieu of notice in respect of the
termination of Philip Meyer's executive or consultancy role in any Ceevo Group
company as required under any instrument or applicable laws.

2. Final Payment

2.1 Within 7 days after the date of this Agreement, the Company will pay Philip
Meyer, by remitting to an account designated by him, an ex gratia payment in the
sum of HK$150,000, which payment is subject to the terms and conditions as set
out hereunder.

2.2 Philip Meyer shall be solely responsible for the filing of tax returns and
the payment of all taxes, whether in Hong Kong or overseas, in relation to the
said payment of HK$150,000, and agrees to indemnify and keep the Company
indemnified on a continuing basis against any claim or demand which is made
against the Company in respect of any liability of the Company to deduct an
amount of tax or any amount in respect of tax from the said payment of
HK$150,000, including any interest or penalties imposed in connection therewith.

4

--------------------------------------------------------------------------------

3. Transfer of ownership of car by Transact24 Limited to Philip Meyer

3.1 Within 7 days after the date of this Agreement, the Company will procure
Transact24 Limited to transfer to Philip Meyer at nil consideration the
ownership of the Porsche Macan motor car with registration mark XXX (the "Car"),
as more particularly described in a copy of the Vehicle Registration Document
annexed at Appendix E to this Agreement. 

3.2 The Car shall be transferred to Philip Meyer in 'as-is' condition and Philip
Meyer shall prepare the paperwork necessary to effect the transfer of ownership
and bear any costs associated with the transfer of the ownership.

3.3 For the avoidance of doubt, Philip Meyer acknowledges and agrees that from
the date of signature of this agreement, neither the Company nor Transact24
Limited will be responsible for any liability, claim, loss, damage or expense of
any kind or nature caused directly or indirectly by the Car or its use.

3.4 If Philip Meyer fails to take the steps necessary to effect the transfer of
ownership of the Car, such that the ownership of the Car is not transferred from
Transact24 Limited to Philip Meyer by no later than 20 February 2021, Transact24
Limited shall retain the ownership of the Car, and the Company shall be released
from its obligation under this clause to procure Transact24 Limited to transfer
the ownership of the Car to Philip Meyer.

4. Transfer of ownership of boat by Transact24 Limited to Philip Meyer

4.1 Within 7 days after the date of this Agreement, the Company will procure
Transact24 Limited to transfer to Philip Meyer at nil consideration the
ownership of the Mercruiser motor boat, with the name "Graceaholic" and Licence
No. XXX (the "Boat"), further details of which are contained at Appendix F to
this Agreement. 

4.2 The Boat shall be transferred to Philip Meyer in 'as-is' condition and
Philip Meyer shall prepare the paperwork necessary to effect the transfer of
ownership and bear any costs associated with the transfer of the ownership.

5

--------------------------------------------------------------------------------

4.3 From the date of this Agreement, Philip Meyer shall be responsible for any
cost of mooring or berthing the Boat. 

4.4 For the avoidance of doubt, Philip Meyer acknowledges and agrees that from
the date of signature of this agreement, neither the Company nor Transact24
Limited will be responsible for any liability, claim, loss, damage or expense of
any kind or nature caused directly or indirectly by the Boat or its use.

4.5 If Philip Meyer fails to take the steps necessary to effect the transfer of
ownership of the Boat, such that the ownership of the Boat is not transferred
from Transact24 Limited to Philip Meyer by no later than 20 February 2021,
Transact24 Limited shall retain the ownership of the Boat, and the Company shall
be released from its obligation under this clause to procure Transact24 Limited
to transfer the ownership of the Boat to Philip Meyer.

5. Full and final settlement of claims and continuing obligations

5.1 Philip Meyer and the Company agree that the ex gratia payment provided under
clause 2.1 herein is made to him by the Company in full and final settlement of
all claims of whatever nature, whether contractual or otherwise, known or
unknown, which Philip Meyer has or may have, whether directly or through another
entity, now or in the future, in any jurisdiction worldwide, against the Company
or any of its associated or related companies (including but not limited to the
Ceevo Group companies), or each of their respective officers, directors,
employees, servants or agents, arising out of or in connection with Philip
Meyer's engagement as a director of, or in an executive or consultancy or any
other role in or with, any Ceevo Group company (including but not limited to
those companies listed in Appendix A hereto), whether directly or through
another entity, or the termination or cessation of such engagement or otherwise
(collectively referred to as the "Claims"). 

5.2 Philip Meyer agrees that upon receipt of the ex gratia payment provided
under clause 2.1 herein, he shall immediately release and discharge the Company,
and all its associated or related companies, and each of their respective
officers, directors, employees, servants and agents (together the "Releasees")
from any or all Claims.  In this regard, Philip Meyer represents and warrants
that there are no obligations which any of the Releasees have to any other
person or entity owned or controlled by Philip Meyer or any of his associates or
relatives.  Philip Meyer also agrees to expressly waive his rights to file any
action, charge or complaint in respect of the Claims, and confirms that he has
not filed, has not caused to be filed and is not presently a party to any such
action, charge or complaint in any forum or form. 

6

--------------------------------------------------------------------------------

5.3 For the avoidance of doubt, the release and waiver of claims set out above
do not extend to the duties and obligations of the Parties under this Agreement,
and nothing herein shall be construed to limit or preclude any claim or right of
action of either Party in respect of the enforcement of the terms of this
Agreement.

5.4 Without prejudice to clauses 3 and 4 herein, Philip Meyer shall, within 7
days after the date of this Agreement, return all the property of the Company,
and all its associated or related entities (including but not limited to those
Ceevo Group companies listed in Appendix A hereto), including but not limited to
all documents, equipment, keys, samples, staff card, keys, laptop computers and
other electronic devices such as mobile phones, manuals, records, reports,
materials and documents relating to the practice, the business affairs,
dealings, and customers and suppliers of the Company or any of its associated or
related entities, and any intangible property, which are in Philip Meyer's
possession, control or custody.  The Company will provide a repository into
which all relevant electronically stored documents will be uploaded by Philip
Meyer.

5.5 Philip Meyer warrants, covenants and undertakes that he has not, and will
not take or make any unauthorized copies of any documents or information of the
Company or any of its associated or related entities in whatever form (including
electronic form) stored in whatever medium.

5.6 Philip Meyer accepts and agrees that his implied duties relating to
confidential information and intellectual property rights of the Company or any
of its associated or related entities (including but not limited to those Ceevo
Group companies listed in Appendix A hereto) should continue after his
resignation of directorships of Ceevo Group companies pursuant to this
Agreement.

7

--------------------------------------------------------------------------------

5.7 The Company will indemnify Philip Meyer against all actions, claims,
liabilities, damages and losses suffered or incurred by him as a result of or in
connection with actions taken pursuant to, and in strict accordance with,
written directions given by the Company to Philip Meyer after the date of this
Agreement.  For the avoidance of doubt, the Company will not indemnify Philip
Meyer against any actions, claims, liabilities, damages and losses suffered or
incurred by him as a result of or in connection with his exercise of, or
omission to exercise, any of the rights, powers, authorities or discretions
vested in him due to his holding of the office as a director, or in performing
an executive or consultancy role for, any of the Ceevo Group companies, whether
directly or through another entity, prior to the date of this Agreement.

5.8 The Parties hereto agree to hold secret and confidential and not to disclose
the contents of this Agreement, save to their legal advisors and auditors, or as
otherwise required by law or regulation of the United States Securities and
Exchange Commission or any securities exchange.

6. Miscellaneous

6.1 No amendment, modification or discharge of this Agreement shall be valid or
binding unless set forth in writing and duly executed by each of the Parties
hereto.

6.2 This Agreement contains the entire understanding between the Parties in
relation to the subject matter hereunder and supersedes any prior understanding
or agreement (whether written or oral) in relation to the subject matter
hereunder.

6.3 The subject headings of this Agreement are for reference only and shall not
form part of this Agreement.

6.4 If any provision of this Agreement is held to be invalid or unenforceable in
whole or in part, the remaining provisions of this Agreement shall not be
affected and shall continue to be valid and enforceable to the greatest extent
permitted by law.

6.5 Philip Meyer declares that he has read this entire document and that he
understands the nature, effect and extent of this Agreement and signs this
Agreement voluntarily. He further confirms that he has sought, or has been given
sufficient opportunity to seek (in the case where he has chosen not to do so),
his own legal advice.

8

--------------------------------------------------------------------------------

6.6 This Agreement shall be governed by the laws of Hong Kong SAR and both
Parties agree to submit to the non-exclusive jurisdiction of the
courts/tribunals of Hong Kong.

6.7 The Company and Philip Meyer agree that clause 5.2 of this Agreement confers
benefits on the Releasees. The Company and Philip Meyer agree that any party
within the meaning of the Releasees is entitled to enforce clause 5.2 of this
Agreement directly against Philip Meyer as envisaged by the Contracts (Rights of
Third Parties) Ordinance.

6.8 This Agreement may be signed in any number of counterparts, each of which
when executed shall be binding on the party who has executed it and all of which
when taken together shall constitute one and the same document.

--- Signature page to follow ---

9

--------------------------------------------------------------------------------

--- Signature page to the Agreement

between Net 1 UEPS Technologies Inc. and Philippus Stefanus Meyer ---

IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

SIGNED by /s/ AMR Smith )

for and on behalf of )

NET 1 UEPS TECHNOLOGIES  )

INC. )

 )

/s/ PS Meyer

SIGNED by PHILIPPUS STEFANUS MEYER )

 )

 )

 )




10

--------------------------------------------------------------------------------